ORDER
By order dated May 2, 2000, respondent was placed on interim suspension because he had been indicted on two counts of violating 18 U.S.C. § 1623 by knowingly making false declarations while testifying under oath before a Grand Jury of the United States in the District Court of South Carolina. On June 25, 2000, the indictments were dismissed. Respondent has now filed a petition in which he seeks to be reinstated to the practice of law. The petition is granted.
IT IS SO ORDERED.
/s/ James E. Moore, Acting C.J.
/s¡ John H. Waller, Jr., J.
/s/ E.C. Burnett, III, J.
/s/ Costa M. Pleicones, J.
TOAL, C.J., not participating.